— In an action to recover on a promissory note, the defendants appeal from an order of the Supreme Court, Dutchess County (Marbach, J.), dated April 10, 1985, which, inter alia, granted the plaintiff’s motion pursuant to CPLR 3213 for summary judgment in lieu of complaint and for attorneys’ fees.
Order affirmed, with costs.
The defendants have failed to raise sufficient triable issues of fact to defeat the plaintiff’s motion for summary judgment in lieu of complaint pursuant to CPLR 3213. Moreover, based upon a review of the record, we conclude that Special Term’s award of attorneys’ fees in the amount of $2,500 was not unreasonable or arbitrary. Mollen, P. J., Thompson, Rubin and Lawrence, JJ., concur.